DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 12/16/2020 have been fully considered but the arguments with regard to the 102 and 103 are not persuasive.
Applicant argues the 102 rejection of claims 41-44 and that the Matusaitis et al. reference does not teach the first and second sensing devices nor the output signal nor the surgical element.  However, the broadest reasonable interpretation of the claim for the first and second sensing device does not bar the interpretation that they are elements used together and that the first sensing device cannot be used by the second to create and output signal for location where the output of sensing the magnetic field or flux from the magnetic elements is seen as an output signal form the second sensor. The surgical element is seen as the cutting element thus extends outward from the body as there is no explicit statement of how far or to what extent the surgical element extends.  Therefore, Matusaitis et al. still reads on the claimed invention. 
Applicant argues the 103 rejection of the claimed inventions.  However, a new combination of art is being applied and thus the arguments are moot. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 41-44 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matusaitis et al., US 20130085498

Regarding claim 41, Matusaitis et al. teaches: A surgical device (Fig. 8a-c), comprising:
i.    a body including a first sensing device (Fig. 8a, specifically element 2 which is the hand piece and seen as the body and abstract; specifically the rotation sensor system where the first sensing device is seen as the magnetic member and magnetically permeable member on the tubing of the headpiece and thus the body.);
ii.    a surgical element extending outwardly from the body ([0045]; specifically the cutting windows and blades), the surgical element being moveable relative to the body (Fig. 8a-c; [0045] specifically where the cutting implements and windows can be rotated); and
iii.    a mechanism for moving the surgical element relative to the body ([0045]; specifically coupling 90), the mechanism comprising
a first member, the first member being moveable relative to the body ([0045]; specifically the first part and second part 90a and 90b which move relative to one another in order to move the cutting window relative to the hand piece);
a second member, the second member being moveable relative to the first member and the body ([0045]; specifically the first part and second part 90a and 90b which move relative to one another in order to move the cutting window);
a second sensing device ([0046]; specifically the sensor 70 and abstract),
wherein the sensing second device generates an output signal corresponding to the movement of the second member relative to the first member in the mechanism ([0052]; specifically the magnets positions and abstract; specifically where the sensor can sense the flux of the magnetic field based on the position of rotation of the different members). 

Regarding claim 42, Matusaitis et al. teaches: wherein the surgical element is moveable relative to the first member and the second member (Fig. 8a-c; specifically where the surgical element located at the end of the device moves via the adjustment of 90a and b).

Regarding claim 43, Matusaitis et al. teaches: wherein the surgical element comprises an inner blade window (Fig. 4; specifically where both tubes have blade windows outer being the opening of 40 and inner being the opening of 30).

Regarding claim 44, Matusaitis et al. teaches: wherein the surgical element comprises an outer blade window (Fig. 4; specifically where both tubes have blade windows outer being the opening of 40 and inner being the opening of 30).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17, 20-21 and 25-28, 30- 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mark et al., US 20100249817 in view of Holsing et al., US 20130225943.

Regarding claim 17, Mark et al. teaches: A medical instrument (Fig. 2, 31), comprising:
(Fig. 2 and 31; specifically the portion that is not the tip 44/47 – handpiece 42); a moveable tip attached to the body (Fig. 2, 31 and 34; specifically element 44 and 47 which is a cutting tip and thus moveable for cutting and a cannula at the tip for rotating); a mechanism for moving the tip relative to the body (Fig. 34, element 60 which moves element 44 with regards to element 47); a surgical element on the tip (Fig. 2, 31 and 34; the cutting implement on the end of the tip) a first sensing device operably coupled to the mechanism (abstract; specifically the angular position sensor for determine position of the outer cannula and Fig. 32; element 343),
a second sensing device attached to the body (abstract; specifically the position transducer, Fig. 31/34 elements 342)
wherein the first sensing device communicates one or more output signals and wherein the second sensing device communicates one or more output signals (abstract and [0136]; specifically the output being signals about position).
Markt et al. do not explicitly teach that the sensor information is used for sending the information to an image guidance system in order to visual represent different areas of the device.  However, Holsing et al teaches: to an image guidance system corresponding to movement in the mechanism so that a visual representation of the tip, the surgical element, or both is provided on a display ([0082]; specifically the electromagnetic sensors that are used in the tracking system and that they can show locations as seen in Fig. 5)
to the image guidance system corresponding to a location or position of the body so that the image guidance system creates the visual representation of the body relative to the tip, a surgical, site, or both ([0082]; specifically the electromagnetic sensors that are used in the tracking system and that they can show locations as seen in Fig. 5).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the cutting device as taught by Mark el al. to include the imaging aspect of the guidance and sensor system as taught by Holsing et al.  The 

Regarding claim 20, Mark et al. teaches: wherein the mechanism includes a first member and a second member (Fig. 31-34; specifically the different elements that allow for translation of the cutting implement for example elements 58-60), wherein the first sensing device includes a first sensor attached to the first member and a second sensor attached to the second member (Fig. 33; specifically where the sensor 343 is attached to a member which can be seen as the first member as they are attached to different elements that connect to elements 58-60 and Fig. 34; specifically sensors 342 which are attached to 334 which in turn is attached to elements of the device attached to the mechanism), wherein the first and the second sensors each send a baseline signal to the image guidance device representing an initial position of the mechanism before the mechanism is moved, the first and the second sensors each send additional signals to the image guidance device representing relative movement between the first member and the second member when the mechanism is moved, and wherein the image guidance device determines a deviation between the signals to provide the visual representation of the tip, the surgical element, or both based on the deviation ([0136]; specifically a signal to the computing device to indicate position as well as direction and orientation in space which in turn would either be prior to moving and thus a baseline signal or any movement thereafter).

Regarding claim 21, 31 and 32, Mark et al. teaches: wherein the second sensing device is an electromagnetic image guidance system sensor, a visual image guidance system sensor, or both ([0136]; specifically that there are different sensors including optical transducers which are seen as visual image guidance system sensors).

(the ability to make something separable or not separable is seen as integral or non –integral; thus wherein the surgical element is not separable from the body is taught over the MPEP which states in 2144.04, Section V., a. and b.; In reLarson, 340 F.2d 965, 968, 144 USPQ 347, 349)., and wherein the first sensing device is contained in the tip (Fig. 33; specifically the location of 343; where this is considered the body and also the tip portion of the device).

Regarding claim 26, Mark et al. teaches: wherein the tip is separable from the body (the ability to make something separable or not separable is seen as integral or non –integral; thus wherein the surgical element is not separable from the body is taught over the MPEP which states in 2144.04, Section V., a. and b.; In reLarson, 340 F.2d 965, 968, 144 USPQ 347, 349) wherein the first sensing device is contained in the body (Fig. 33; specifically the location of 343).

Regarding claim 27, Edwards et al. teaches wherein the tip comprises: i. an outer blade ([0048]; specifically outer cannula); and ii. an inner blade at least partially disposed within the outer blade ([0048]; specifically the inner cannula configured to be partially disposed in the outer cannula).

Regarding claim 28, Edwards et al. teaches: wherein the surgical element is an outer blade cutting window ([0059]; specifically opening 49 for receiving tissue).

Regarding claim 30, claim 30 is similar to claim 24, claim 20 and claim 17 and thus similarly rejected over Mark et al. and Holsing et al. where a surgical element being connected to the body and movable relative to the body where by at least one of relocating, repositioning, or reorienting the surgical element is seen in [0136] of Mark et al. where element 60 the dial is 
 
Regarding claim 33, Mark et al. teaches: wherein the surgical element is not separable from the body (Fig. 31; specifically the cannulas are attached to the body).

Regarding claim 34, Mark et al. teaches: wherein the first sensing device, the second sensing device, or both is a six-degree of freedom sensor ([0131]; specifically the optical transducers for tracking data or movement in six degrees of freedom).

Regarding claim 35, Mark et al. teaches: wherein the surgical element comprises an inner blade window ([0048]; specifically open distal end of inner cannula).

Claim 22-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mark et al., US 20100249817 and Holsing et al., as seen above in claim 30, in further view of Matusaitis et al., US 20130085498.

Regarding claim 22, Mark et al. and Holsing et al. do not teach explicitly, but Matusaitis et al. teaches: wherein the mechanism includes two or more members, and wherein the first sensing device includes a first encoder that reads linear motion, rotational motion, or both between the members when the mechanism is moved and wherein information relating to the linear motion, the rotational motion, or both between the members is included in the one or more output signals ([0046] and [0052]; specifically looking at rotational sensing data of the different cutting blades in the tip).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the cutting device as taught by Mark et al. and 

Regarding claim 23, Matusaitis et al. teaches: wherein the first sensing device includes a second encoder. wherein the second encoder reads linear motion, rotational motion, or both between the members when the mechanism is moved, and wherein information relating to the linear motion, the rotational motion, or both between the members is included in the one or more output signals ([0046] and [0052]; specifically looking at rotational sensing data of the different cutting blades in the tip).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the cutting device as taught by Mark et al. and Holsing et al.to include the sensors as taught by Matusaitis et al.  The motivation to do this would be to know when the windows line up for cutting as described in Matusaitis et al., [0052].

Regarding claim 24, Matusaitis et al. teaches: wherein the first encoder is provided on the first member, wherein the first member moves with respect to the second member when the mechanism is moved, and wherein the first sensor senses a relative position of the first member relative to the second member which is included in the one or more output signals ([0052]; specifically where the inner and outer cutting blades and tubes are rotated and then seen to be in a particular location based on the sensor and thus the different rotational mechanism are moving the tubes).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the cutting device as taught by Mark et al. and Holsing et al.to include the sensors as taught by Matusaitis et al.  The motivation to do this would be to know when the windows line up for cutting as described in Matusaitis et al., [0052].



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOANNE M HOFFMAN whose telephone number is (303)297-4276.  The examiner can normally be reached on Monday - Friday 8:00 AM - 5:00 PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on (408)918-9701.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/JOANNE M HOFFMAN/Primary Examiner, Art Unit 3793